Exhibit 10.3
UNITED STATES OF AMERICA
Before the
OFFICE OF THRIFT SUPERVISION
 
 


 

        In the Matter of  )  Order No.: WN-09-024       )        )      FIRST
BANCSHARES, INC. )  Effective Date: August 17, 2009     )     
Mountain Grove, Missouri 
OTS Docket No. H2220 
)
) 
   
 



ORDER TO CEASE AND DESIST
 
WHEREAS, First Bancshares, Inc., Mountain Grove, Missouri, OTS Docket No. H2220
(Holding Company), by and through its Board of Directors (Board), has executed a
Stipulation and Consent to the Issuance of an Order to Cease and Desist
(Stipulation); and
WHEREAS, the Holding Company, by executing the Stipulation, has consented and
agreed to the issuance of this Order to Cease and Desist (Order) by the Office
of Thrift Supervision (OTS) pursuant to 12 U.S.C. § 1818(b); and
WHEREAS, pursuant to delegated authority, the OTS Regional Director for the
Western Region (Regional Director) is authorized to issue Orders to Cease and
Desist where a savings and loan holding company has consented to the issuance of
an order.
NOW, THEREFORE, IT IS ORDERED that:
Cease and Desist.
1.   The Holding Company and its directors, officers, employees, and agents
shall cease and desist from any action (alone or with another or others) for or
toward causing, bringing about,
 
First Bancshares, Inc.
Order to Cease and Desist
Page 1 of 9

 



 
 

--------------------------------------------------------------------------------

 

participating in, counseling or the aiding and abetting the unsafe or unsound
practices that resulted in an increasing level of classified assets, poor
earnings, and inadequate risk management practices of its subsidiary, First Home
Savings Bank, Mountain Grove, Missouri, OTS Docket No. 05233 (Association).
Business Plan.
2.  By September 31, 2009, the Board shall submit to the Regional Director, for
a written notice of non-objection, a detailed business plan for enhancing the
consolidated earnings and operations of the Holding Company and the Association
for the third and fourth quarters of 2009 and calendars years 2010 and 2011
(Business Plan). The Business Plan, at a minimum, shall address the following
components:

 
(a)  specific strategies for strengthening and improving the Association's
operations and for preserving the Association's financial resources to support
its risk profile; 
 
(b)  specific strategies for raising additional capital for operations and
making capital infusions into the Association, if necessary, taking into
consideration the impact of at least three different forward-looking scenarios
involving progressively stressed economic environments, including, but not
limited to, the cessation of capital distributions from the Association; 
 
(c)  comprehensive pro forma capital and earnings projections, taking into
consideration the Association's current and projected earnings and the
Association's risk profile; 
 
(d)  comprehensive pro forma cash flow projections for the Holding Company only,
detailing all anticipated sources and uses of funds, including but not limited
to: (i) capital distributions, and (ii) operating expenses, including, but not
limited to, payments required 

 
First Bancshares, Inc.
Order to Cease and Desist
Page 2 of 9

 



 
 

--------------------------------------------------------------------------------

 
 
 

  under the tax sharing agreement with the Association and the reimbursement of
the Association for expenses and services rendered pursuant to a written
agreement between the Holding Company and the Association; and    (e)  detailed
description of all assumptions and the support for such assumptions used to
prepare the Business Plan. 

3.   Within fifteen (15) days after receiving the Regional Director's written
comments or written notice of non-objection, the Board shall make any changes,
if any, required by the Regional Director and adopt the Business Plan.
Thereafter, the Holding Company shall implement and comply with the final
Business Plan. Within five (5) days of Board approval of the final Business
Plan, the Holding Company shall send a copy of the final Business Plan adopted
by the Board, along with the Board meeting minutes reflecting the Board's
adoption of the final Business Plan.
4.   Once the Business Plan is implemented, the Holding Company must operate
within the parameters of its Business Plan. If the Board determines that an
amendment or a revision to the Business Plan is appropriate, the Board shall
submit the revised Business Plan to the Regional Director for review and written
notice of non-objection at least sixty (60) days before a proposed change is
implemented. The Holding Company shall comply with the Business Plan, including
all revisions or amendments thereto required by the Regional Director.
5.   Within five (5) days after a material event that affects or would affect
the balance sheet or the cash flow of the Holding Company, the Holding Company
shall submit a written notification to the Regional Director of such material
event.
6.   Within thirty (30) days after the end of each quarter, beginning with the
quarter ending September 30, 2009, the Board shall submit a quarterly variance
report to the Regional Director
First Bancshares, Inc.
Order to Cease and Desist
Page 3 of 9

 



 
 

--------------------------------------------------------------------------------

 
 
describing any material deviation or variance from the Business Plan and setting
forth corrective actions taken to address the material deviation. For the
purposes of this Paragraph, a deviation may be considered material: (a) if the
Holding Company's performance falls below or fails to meet target amounts in the
Business Plan by more than ten percent (10%) or $1.0 million, whichever is
greater; or (b) when the Holding Company engages in any material activity, line
of business, or operation that is inconsistent with the Business Plan. The
Board's review of the Business Plan and the quarterly variance reports shall be
fully documented in the minutes of the Board meeting.
Dividends.
7.   Effective immediately, the Holding Company shall not declare, make, or pay
any dividends or other capital distributions or purchase, repurchase or redeem
or commit to purchase, repurchase, or redeem any Holding Company's common shares
without the prior written notice of non-objection of the Regional Director. The
Holding Company shall submit its written request for written notice of
non-objection to the Regional Director at least thirty (30) days prior to the
anticipated date of the proposed dividend payment, capital distribution, or
stock transaction. The written request for such non-objection shall: (a) contain
current and one-year pro forma projections regarding the Holding Company's
capital, earnings, and cash flow and the Association's capital, asset quality,
and earnings; and (b) address compliance with the Business Plan required by
Paragraph 2 of this Order.
8.   Effective immediately, the Holding Company shall not accept nor request
that the Association make or pay any capital distributions, as that term is
defined in 12 C.F.R. § 563.141, or commit to make or pay dividends or any other
capital distributions, without the prior written notice of non-objection of the
Regional Director. The Holding Company shall submit its written
 
 
First Bancshares, Inc.
Order to Cease and Desist
Page 4 of 9

 



 
 

--------------------------------------------------------------------------------

 
 
request for written notice of non-objection to the Regional Director at least
thirty (30) days prior to the anticipated date of the proposed capital
distribution. The written request for such non-objection shall: (a) contain
current and one-year pro forma projections regarding the Holding Company's
capital, earnings, and cash flow and the Association's capital, asset quality,
and earnings; and (b) address compliance with the Business Plan required by
Paragraph 2 of this Order.
Debt Restrictions.
9.  Effective immediately, the Holding Company and its subsidiary, other than
the Association, shall not incur, issue, renew, or rollover any debt or debt
securities, increase any current lines of credit, guarantee the debt of any
entity, or otherwise incur any additional debt or commit to do so without the
prior written notice of non-objection of the Regional Director. For purposes of
this Paragraph, the term, "debt", includes, but is not limited to, loans, bonds,
cumulative preferred stock, hybrid capital instruments such as subordinated debt
or trust preferred securities, and guarantees of debt. For purposes of this
Paragraph, the term, "debt," does not include liabilities incurred in the normal
course of business to acquire goods and services and that are normally recorded
as accounts payable under generally accepted accounting principles. All written
requests to engage in a debt transaction, at a minimum, shall: (a) describe the
purpose of the proposed debt; (b) set forth and analyze the terms of the
proposed debt and covenants; (c) analyze the Holding Company's current cash flow
resources available to satisfy such debt repayment; and (d) set forth the
anticipated source(s) of repayment of the proposed debt. The Holding Company
shall submit its written request for such non-objection to the Regional Director
at least thirty (30) days prior to incurring, issuing, rolling over any debt,
increasing any current lines of credit, or guaranteeing the debt of any entity.
 
First Bancshares, Inc.
Order to Cease and Desist
Page 5 of 9

 



 
 

--------------------------------------------------------------------------------

 

Transactions with Affiliates.
10.   Effective immediately, the Holding Company shall not enter into any
transaction or otherwise engage in any action that would cause the Association
to violate 12 C.F.R. Part 223 and 12 C.F.R. § 563.41.
Oversight of Association.
11.   Effective immediately, the Holding Company shall ensure the Association's
compliance with applicable laws, rules, regulations, and agency guidance and all
the terms of the Order to Cease and Desist issued by the OTS against the
Association on August 17, 2009.
Employment Contracts and Compensation Arrangements.
12.   Effective immediately, the Holding Company shall not enter into, renew,
extend, or revise any contractual arrangement related to compensation or
benefits with any director or Senior Executive Officer1 of the Holding Company,
unless it first provides the Regional Director with not less than thirty (30)
days prior written notice of the proposed transaction. The notice to the
Regional Director shall include a copy of the proposed employment contract or
compensation arrangement, or a detailed written description of the compensation
arrangement to be offered to such director or officer, including all benefits
and perquisites. The Board shall ensure that any contract, agreement, or
arrangement submitted to the Regional Director fully complies with the
requirements of 12 C.F.R. Part 359.
Severance Payments.
13.   Effective immediately, the Holding Company shall not make any golden
parachute
 


 

___________________________  1 The term "Senior Executive Officer" is defined at
12 C.F.R. § 563.555. 

 
 
First Bancshares, Inc.
Order to Cease and Desist
Page 6 of 9
 

 



 
 

--------------------------------------------------------------------------------

 

payment2 unless, with respect to each such payment, the Holding Company has
complied with the requirements of 12 C.F.R. Part 359.
Directorate and Management Changes.
14.   Effective immediately, the Holding Company shall comply with the prior
notification requirements for changes in directors and Senior Executive Officers
set forth in 12 C.F.R. Part 563, Subpart H.
Compliance with Order.
15.   Within thirty (30) days after the end of each quarter, beginning with the
quarter ending September 30, 2009, the Board shall adopt a board resolution
(Compliance Resolution): (a) formally resolving that the Board conducted a
diligent inquiry of relevant information, including reports from the Senior
Executive Officers, regarding compliance with the Order during the immediately
preceding quarter; (b) detailing the compliance with the provisions of this
Order; (c) identifying each instance of noncompliance; and (d) setting forth, in
detail, additional corrective actions or steps adopted or required by the Board
to address each instance of noncompliance. Within five (5) days of the meeting
of the Board at which each Compliance Resolution was adopted, the Holding
Company shall provide to the Regional Director a copy of each Compliance
Resolution and any compliance reports from Management that were reviewed during
the Board meeting.
Effective Date, Incorporation of Stipulation.
16.   This Order is effective on the Effective Date as shown on the first page.
The Stipulation is made a part hereof and is incorporated herein by this
reference.
 


 

______________________________  2 The term "golden parachute payment" is defined
at 12 C.F.R. § 359.1(f). 

 
 
 
First Bancshares, Inc.
Order to Cease and Desist
Page 7 of 9
 

 



 
 

--------------------------------------------------------------------------------

 
 
Duration.
17.   This Order shall remain in effect until terminated, modified, or suspended
by written notice of such action by the OTS, acting by and through its
authorized representatives.
Time Calculations.
18.   Calculation of time limitations for compliance with the terms of this
Order run from the Effective Date and shall be based on calendar days, unless
otherwise noted.
19.   The Regional Director, or an OTS authorized representative, may extend any
of the deadlines set forth in the provisions of this Order upon written request
by the Holding Company that includes reasons in support for any such extension.
Any OTS extension shall be made in writing.
Submissions and Notices.
20.   All submissions, including any reports, to the OTS that are required by or
contemplated by this Order shall be submitted within the specified timeframes.
21.   Except as otherwise provided herein, all submissions, requests,
communications, consents, or other documents relating to this Order shall be in
writing and sent by first class U.S. mail (or by reputable overnight carrier,
electronic facsimile transmission, or hand delivery by messenger) addressed as
follows:

 
 (a)        
To the OTS:            Regional Director C.K. Lee    Attn: Dennis R. Havener,
Assistant Director     225 E. John Carpenter Freeway, Suite 500    
Irving, Texas 75062-5217
Facsimile: (972) 277-9501 

 
 
First Bancshares, Inc.
Order to Cease and Desist
Page 8 of 9

 



 
 

--------------------------------------------------------------------------------

 
 


 

  With a copy to:            Don Kramer    Field Manager    Office of Thrift
Supervision   
P.O. Box 24401 
 
Overland Park, Kansas 66283-4401 
   
 (b)        
To the Holding Company:        Attn: Thomas M. Sutherland, Chief Executive
Officer     First Bancshares, Inc.    142 East First Street   
Mountain Grove, Missouri 65711-1742 
  Facsimile: (417) 926-5151 

 
No Violations Authorized.
22.  Nothing in this Order or the Stipulation shall be construed as allowing the
Holding Company, its Board, officers, or employees to violate any law, rule, or
regulation.
IT IS SO ORDERED.
 

 

  OFFICE OF THRIFT SUPERVISION            By: /s/C.K.
Lee                                                                C.K. Lee   
       Regional Director, Western Region        Date: See Effective Date on page
1 

 
 
 
First Bancshares, Inc.
Order to Cease and Desist
Page 9 of 9


--------------------------------------------------------------------------------
